Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/16/2021 has been entered.

Response to Amendment
The applicant has amended their application as follows: 
Amended: 1 and 8
Cancelled: 3, 5-6, 10 and 12-13
Added: None
Therefore, claims 1-2, 4, 7-9, 11 and 14 are currently pending in the instant application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 8 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto et al. (US 2005/0199995 A1) in view of Day et al. (US 9,047,818 B1, hereinafter “Day”).

As to claim 1, Nomoto (Fig. 26) discloses an electronic circuit (Para. 0265), comprising:
an integrated circuit chip (222; Para. 0265);
at least one non-input-output bump (224), disposed in the integrated circuit chip (222), and the at least one non-input-output bump and the circuit located in a specific region (Fig. 27, inside the outer peripheral bumps as the electronic circuits are usually placed in the middle; Fig. 61) and the specific region (Fig. 27, inside the outer peripheral bumps) being disposed in the integrated circuit chip and farther from an entire boundary of the integrated circuit chip (the outer boundary of the chip 221) than from the at least one non-input-output bump (the outer 224),
the at least another bump (223, the bump on the outer peripheral) disposed in the integrated circuit chip and located outside the specific region (“the specific region” is interpreted to be the region inside the outer bump layer), and the at least another bump (inner 223) being closer to the entire boundary of the integrated circuit chip than the at least one non-input-output bump (224 on the outer peripheral), wherein the at least another bump is coupled to an input-output pad (Para. 0265), 
wherein the at least one of non-input-output bumps (224) are disposed in the integrated circuit chip and surrounding the sample-and-hold circuit to prevent the integrated circuit chip from bending after a heating process (Para. 0265, 0278),
wherein the at least one non-input-output bumps (224) are adjacently located on at least two sides or at least two corners of the sample-and-hold circuit (Para. 0267; 224 are at the corners, and as discussed above the integrated chip includes a sample-and-hold circuit).
Nomoto does not disclose a source driver;
a sample-and-hold circuit, disposed in the integrated circuit chip; and
the sample-and-hold circuit comprises at least one capacitor. 
However, Day (Fig. 1) teaches a source driver (114; Col. 5 lines 13-19);
a sample-and-hold circuit (310A), disposed in the integrated circuit chip (Col. 6 lines 56-67); and
the sample-and-hold circuit comprises at least one capacitor (Fig. 8 element M’4; Col. 11 lines 1-3, NMOS capacitor). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Day to include the source driver circuitry in the device disclosed by Nomoto. The motivation would have been to drive a display device (Day; Col. 3 lines 5-22). 

As to claim 2,  Nomoto (Fig. 26) teaches the source driver as claimed in claim 1, wherein a first distance between the at least one non-input-output bump (224) and the sample-and-hold circuit (Para. 0265, an electronic circuit; Day discloses sample and hold circuit in the IC chip as discussed above) is less than a second distance between the at least one non-input-output bump (224) and the entire boundary of the integrated circuit chip (Fig. 61; Para. 0253, the electronic circuits are unusually placed in the middle and the bumps in the peripheral).

As to claim 7, Nomoto (Fig. 26) discloses the source driver as claimed in claim 1, wherein the at least one non-input-output bumps (224) forms a closed shape or an open shape to surround the sample-and-hold circuit (Fig. 27; Para. 0265-0267, the non-connection bumps are formed in the four corners that would surround the electronic circuits formed inside; Day discloses sample and hold circuit in the IC chip as discussed above).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto and Day as applied to claim 1 above, and further in view of Chung et al. (US 2012/0075268 A1, hereinafter “Chung”).

As to claim 4, Nomoto does not disclose the source driver as claimed in claim 1, further comprising:
a film, disposed below the integrated circuit chip, and the film and the integrated circuit chip are mounted together by the at least one non-input-output bump,
wherein a side of the integrated circuit chip having the sample-and-hold circuit is disposed to face the film, and a gap is existed between the integrated circuit chip and the film.
However, Chung (Fig. 4) discloses the source driver as claimed in claim 8, further comprising:
a film (148; Para. 0123), disposed below the integrated circuit chip (142), and the film and the integrated circuit chip are mounted together by the at least one non-input-output bump (147),
wherein a side of the integrated circuit chip having the sample-and-hold circuit is disposed to face the film (Fig. 2A, 3A, 4, 6; Para. 0114, since the bumps 147 electrically connect the circuit chip 142 to the patterns, the analog-to-digital circuit or the wiring of the analog-to-digital circuit should be disposed to face the film that is attached to the substrate of the chip package 140), and a gap is existed between the integrated circuit chip and the film (Fig. 4 element 149; Para. 0125).
. 

Claims 8-9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nomoto in view of Kwon et al. (US 2016/0372050 A1, hereinafter “Kwon”).

As to claim 8, Nomoto (Fig. 26) discloses an electronic circuit (Para. 0265), comprising:
an integrated circuit chip (222; Para. 0265);
at least one non-input-output bump (224), disposed in the integrated circuit chip (222), and the at least one non-input-output bump and the circuit located in a specific region (Fig. 27, inside the outer peripheral bumps as the electronic circuits are usually placed in the middle; Fig. 61) and the specific region (Fig. 27, inside the outer peripheral bumps) being disposed in the integrated circuit chip and farther from an entire boundary of the integrated circuit chip (the outer boundary of the chip 221) than from the at least one non-input-output bump (the outer 224),
the at least another bump (223, the bump on the outer peripheral) disposed in the integrated circuit chip and located outside the specific region (“the specific region” is interpreted to be the region inside the outer bump layer), and the at least another bump (inner 223) being closer to the entire boundary of the integrated circuit chip than the at least one non-input-output bump (224 on the outer peripheral), wherein the at least another bump is coupled to an input-output pad (Para. 0265), 
wherein the at least one of non-input-output bumps (224) are disposed in the integrated circuit chip and surrounding the electronic circuit to prevent the integrated circuit chip from bending after a heating process (Para. 0265, 0278),
wherein the at least one non-input-output bumps (224) are adjacently located on at least two sides or at least two corners of the electronic circuit (Para. 0267; 224 are at the corners, and as discussed above the integrated chip includes a sample-and-hold circuit).
Nomoto does not disclose a source driver;
a sample-and-hold circuit, disposed in the integrated circuit chip; and
the sample-and-hold circuit comprises at least one capacitor. 
However, Kwon (Fig. 1) teaches a source driver (Fig. 1 element 300);
an analog-to-digital conversion circuit (380); and
the analog-to-digital conversion circuit comprises at least one capacitor (Fig. 8 element C8; Para. 0096). 
It would have been obvious to one of ordinary skill in the art to combine the teaching of Kwon to include the source driver circuitry in the device disclosed by Nomoto. The motivation would have been to drive a display device (Kwon; Para. 0029). 

As to claim 9,  Nomoto (Fig. 26) teaches the source driver as claimed in claim 1, wherein a first distance between the at least one non-input-output bump (224) and the analog-to-digital conversion circuit (Para. 0265, an electronic circuit; Kwon discloses analog-to-digital conversion circuit in the IC chip as discussed above) is less than a second distance between the at least one non-input-output bump (224) and the entire boundary of the integrated circuit chip (Fig. 61; Para. 0253, the electronic circuits are unusually placed in the middle and the bumps in the peripheral).

As to claim 14, Nomoto (Fig. 26) discloses the source driver as claimed in claim 1, wherein the at least one non-input-output bumps (224) forms a closed shape or an open shape to surround the analog-to-digital conversion circuit (Fig. 27; Para. 0265-0267, the non-connection bumps are formed in the four .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Nomoto and Kwon as applied to claim 8 above, and further in view of Chung et al. (US 2012/0075268 A1, hereinafter “Chung”).


As to claim 11, Nomoto does not disclose the source driver as claimed in claim 8, further comprising:
a film, disposed below the integrated circuit chip, and the film and the integrated circuit chip are mounted together by the at least one non-input-output bump,
wherein a side of the integrated circuit chip having the analog-to-digital conversion circuit is disposed to face the film, and a gap is existed between the integrated circuit chip and the film.
However, Chung (Fig. 4) discloses the source driver as claimed in claim 8, further comprising:
a film (148; Para. 0123), disposed below the integrated circuit chip (142), and the film and the integrated circuit chip are mounted together by the at least one non-input-output bump (147),
wherein a side of the integrated circuit chip having the analog-to-digital conversion circuit is disposed to face the film (Fig. 2A, 3A, 4, 6; Para. 0114, since the bumps 147 electrically connect the circuit chip 142 to the patterns, the analog-to-digital circuit or the wiring of the analog-to-digital circuit should be disposed to face the film that is attached to the substrate of the chip package 140), and a gap is existed between the integrated circuit chip and the film (Fig. 4 element 149; Para. 0125).


Conclusion
The prior at made of record and not relied upon is considered pertinent to applicant‘s disclosure.
Takahara (US 2009/0109142 A1) discloses a ground bump 454 inside the input-output bumps (451; Fig. 45A; Para. 0424). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BIPIN GYAWALI whose telephone number is (571)272-1597. The examiner can normally be reached M-F 9:00-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Will Boddie can be reached on 571-272-0666. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 

BIPIN GYAWALI
Examiner
Art Unit 2625



/BIPIN GYAWALI/Examiner, Art Unit 2625                                                                                                                                                                                                        
/WILLIAM BODDIE/Supervisory Patent Examiner, Art Unit 2625